Citation Nr: 0420707	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  02-21 269	)	DATE
	)
	

On appeal from the 
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle fracture.

2.  Entitlement to service connection for degenerative joint 
and disc disease of the lumbosacral spine, claimed as 
secondary to an ankle disorder. 


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans' Service Officers.


WITNESS AT HEARING ON APPEAL

Appellant & Spouse



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1963 to July 1965.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2001rating 
decision by the Newark Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In March 2004, the veteran 
testified at a Travel Board hearing before the undersigned; a 
transcript of that hearing is of record.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In October 2003 the RO issued a letter providing what appears 
to be adequate notice of the Veterans Claims Assistance Act 
of 2000 (VCAA).  (The veteran was also previously provided 
notice of the VCAA.)  He claims that he injured his right 
ankle sometime in the Fall of 1963, while engaging in 
recreational activities in service, that his right ankle 
problems progressed since service, and that his current ankle 
problems are related to the injury in service, and should be 
service connected.  

The veteran's service medical records are negative for any 
complaints, treatment or diagnosis of an ankle disability.  
He alleges that after the injury in service he went to the 
Long Beach Naval Station Hospital, where an x-ray revealed 
that his ankle was broken and he was provided crutches.  An 
abstract of service shows that from September 1963 to 
February 1964 he was assigned to the Long Beach Naval 
Training Station.  It does not appear that records have been 
sought specifically from the Long Beach Naval Station 
Hospital (or wherever such records may have been retired).  .

Postservice medical records showed that the veteran first 
sought treatment for right ankle pain from Dr. M.K, a private 
orthopedic surgeon, in November 1998.  A November 1999 MRI 
showed findings consistent with a posterior talofibular tear 
and small avulsion fracture (age unspecified) of the distal 
fibula.  Correspondence from Dr. M.K. dated in April 2000 and 
December 2001, states that x-rays of the veteran's right 
ankle showed some spur formation that indicated an old 
injury, which was consistent his self-reported history of an 
in-service ankle injury.  

On August 2000 VA examination, the examiner noted the 
veteran's, history of ankle injury in service, noted findings 
of ankle joint deformity, noted that an X-ray of the right 
ankle showed no (current?) fracture, but did not opine 
whether the veteran had an ankle from an injury in service.  

The veteran also seeks service connection low back disability 
as secondary to his ankle disorder.  Given that the matter of 
service connection for residuals of a right ankle injury is 
unresolved, action on the claim of service connection for a 
back disorder as secondary to an ankle disorder must be 
deferred, as the secondary claim is inextricably intertwined 
with the claim of service connection for the right ankle 
disorder. 

At the March 2004 Travel Board hearing, the veteran and his 
representative submitted additional evidence to the Board, 
and waived initial consideration of this evidence by the 
agency of local jurisdiction.  As the case is being remanded, 
the RO will have the opportunity to initially review the 
additional evidence.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should arrange for an 
exhaustive search for further service 
medical records pertaining to the 
veteran's treatment for a right ankle 
injury in the fall of 1963, specifically 
from the Long Beach Naval Station 
Hospital.  All locations where such 
records may have been retired should be 
contacted.  If the records are 
unavailable because they have been 
destroyed or irretrievably lost, it 
should be so noted for the record.  
 
2.  The veteran should be requested to 
identify all sources of treatment he 
received for his ankle and back disorders 
since his discharge from service.  The RO 
should obtain complete copies of all 
treatment records (those not already in 
the claims folder) from the identified 
sources.

3.  The RO should then arrange for a VA 
orthopedic examination to ascertain the 
nature and etiology of the veteran's 
current ankle disorder.  His claims 
folder must be available to, and 
reviewed by, the examiner in 
conjunction with the examination.  The 
examiner should provide a diagnosis for 
the veteran's current ankle disorder, 
and opine whether it is at least likely 
as not that such disorder was caused by 
an injury in service.  If (and only if) 
the examiner finds that the veteran has 
a right ankle disorder related to 
service, the examiner should further 
opine whether at least as likely as not  
the veteran's current low back 
disability was caused or aggravated by 
the ankle injury residuals.  The 
examiner should explain the rationale 
for all opinions given.  

4.  The RO should then re-adjudicate 
the claims.  If they remain denied, an 
appropriate supplemental statement of 
the case should be issued, and the 
veteran and his representative should 
have the opportunity to respond.  The 
case should then be returned to the 
Board for further review, if otherwise 
in order.
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


